         Case 1:17-cv-00877-MMS Document 91 Filed 06/23/20 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMON GROUND HEALTHCARE
COOPERATIVE,
                                                    No. 1:17-cv-00877-MMS
                      Plaintiff,                    (Judge Sweeney)
                      on behalf of itself and all
                      others similarly situated,
vs.
THE UNITED STATES OF AMERICA,

                      Defendant.

      PLAINTIFF COMMON GROUND HEALTHCARE COOPERATIVE’S
  UNOPPOSED EIGHTH MOTION TO INCLUDE ADDITIONAL CLASS MEMBERS

       Pursuant to Rule 23(c) of this Court’s Rules (“RCFC”), Plaintiff Common Ground

Healthcare Cooperative (“Plaintiff”) respectfully requests that the Court grant this motion to

include additional QHP Issuers to the 2016 Risk Corridors Class. The additional class members

are listed below:

       1. Allegian Insurance Company (HIOS ID 63509)

       2. PHPS, Inc. (fka Phoenix Health Plans, Inc.) (HIOS ID 65441)

       The class members were provided with the court-approved notice. The class members’

opt-in forms are attached as Exhibit A. We have conferred with counsel for the government, who

indicated that the government does not oppose this motion.
        Case 1:17-cv-00877-MMS Document 91 Filed 06/23/20 Page 2 of 3



Dated: June 23, 2020                     Respectfully submitted,

                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP

                                         /s/ Stephen Swedlow
                                         Stephen Swedlow
                                         stephenswedlow@quinnemanuel.com
                                         191 North Wacker Drive
                                         Suite 2700
                                         Chicago, Illinois 60606
                                         Telephone: (312) 705-7400
                                         Facsimile: (312) 705-7401

                                         J.D. Horton
                                         jdhorton@quinnemanuel.com
                                         Adam B. Wolfson
                                         adamwolfson@quinnemanuel.com
                                         865 S. Figueroa Street
                                         Los Angeles, California 90017
                                         Telephone: (213) 443-3000
                                         Facsimile: (213) 443-3100

                                         Attorneys for Plaintiff Common Ground
                                         Healthcare Cooperative and the Class




                                     2
         Case 1:17-cv-00877-MMS Document 91 Filed 06/23/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on June 23, 2020, a copy of the foregoing Plaintiff’s Eighth Motion to

Include Additional Class Members was served via the Court’s CM/ECF system on Defendant’s

counsel of record.

                                                      /s/ Stephen Swedlow
                                                             Stephen Swedlow
